                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


EDWARD BURLEY,
      Plaintiff,                            Case No. 18-cv-12625
      v.                                    Honorable Gershwin A. Drain
JOSEPH KNICKERBOCKER, et al.,
      Defendants.
____________________________/


ORDER OVERRULING PLAINTIFF’S OBJECTIONS [#35], ACCEPTING
  AND ADOPTING REPORT AND RECOMMENDATION [#33] AND
   GRANTING IN PART AND DENYING IN PART DEFENDANTS’
         MOTION FOR SUMMARY JUDGMENT [#17]
   I. Introduction


      Plaintiff Edward Burley is an inmate of the Michigan Department of

Corrections (MDOC), who was housed at the Macomb Correctional Facility

(MRF) when the events giving rise to this action occurred. He contends that

Defendants Joseph Knickerbocker, Randall Haas, Mona Golson, and LeRoy White

violated his rights under the Americans with Disabilities Act, the Rehabilitation

Act, and the Eighth and Fourteenth Amendments to the United States Constitution.

Because of these alleged harms, Plaintiff is seeking both monetary and injunctive

relief. Defendants have filed a Motion for Summary Judgment.


                                      ~1~
      Presently before the Court is Magistrate Judge Mona K. Majzoub’s Report

and Recommendation on Defendants’ Motion for Summary Judgment, filed on

April 24, 2019. Magistrate Judge Majzoub recommends that the Defendants’

motion be granted in part and denied in part. Plaintiff filed objections to the Report

and Recommendation on May 7, 2019. For the following reasons, the Court

overrules Plaintiff’s objections and adopts Magistrate Judge Majzoub’s Report and

Recommendation.


   II. Standard of Review


   When examining a report and recommendation, the Court should apply the

standard of review provided by 28 U.S.C. § 636(b)(1)(C). This section provides in

pertinent part that “the court shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). Furthermore, “the court may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” Id.


   III.   Analysis

          A. Objection No. 1


   Plaintiff objects to the Magistrate Judge’s conclusion that Plaintiff failed to

allege that Defendant Golson, in her capacity as the warden’s administrative

                                        ~2~
assistant, had any authority or responsibility to make the changes that Plaintiff

requested. Plaintiff argues that Magistrate Judge Majzoub “applied a stringent

standard not authorized by law” when she reviewed the Plaintiff’s pro se

complaint. (Docket no. 35, p. 1). This objection will be overruled. Plaintiff loosely

applies the Iqbal court’s demand of “more than an unadorned the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.

Ct. 1937, 1949 (2009).1 As it is written at page 7, ¶ 3, the complaint reflects that

Defendant Golson merely had knowledge of a potential grievance. It does not,

however, assert that her having such knowledge created the duty, or that she had

the authority to act on behalf of the Plaintiff in assuring that Plaintiff’s request was

fulfilled.


    Though it is not acknowledged in the original complaint, Plaintiff asserts, in his

objections, that “all administrative assistants are [disabilities coordinators]

throughout the MDOC.” (Docket no. 35, p. 2). If this is true, it would put

Defendant Golson in a supervisory role over all things concerning inmates with

disabilities. In Salehpour v. University of Tennessee, the court held that

“supervisory liability under §1983 cannot attach where the allegation of liability is

based upon a mere failure to act.” Salehpour v. Univ. of Tenn., 159 F.3d 199, 206

1
 The Court recognizes that a Rule 56 motion has been brought. However, the
Court finds that a 12(b)(6) analysis forecloses Plaintiff’s claim against Defendant
Golson.
                                         ~3~
(6th Cir. 1998). Even if Plaintiff is correct and all administrative assistants are

disabilities coordinators, Plaintiff has not alleged Defendant Golson engaged in

any acts that harmed him. Rather, Plaintiff merely alleges Golson failed to grant

his request for closed captioning and an interpreter during religious services. As

such, Plaintiff’s first objection is overruled.


          B. Objection No. 2


   Next, Plaintiff objects to the Magistrate Judge’s finding that Plaintiff failed to

exhaust his April 29, 2015 grievance against Defendant Golson. Plaintiff asserts

that “PD 03.02.130 requires a prisoner to present an issue that affects the prison

population to the Warden’s Forum.” (Docket no. 35, p. 3). However, this section

outlines a multi-step process of resolving jailhouse grievances, of which Plaintiff

seems to be well acquainted. As documented in Defendant’s brief in support of

summary judgement, Plaintiff has submitted copious grievances for a plethora of

reasons. More specifically, “Burley has filed eighteen Step III grievance appeals

while incarcerated at MRF.” (Docket no. 17, p. 17). Plaintiff’s knowledge of the

grievance process shows that he should have known that a mere submission to the

Warden’s Forum would not suffice for the exhaustion of the grievance in question.

Furthermore, Plaintiff refers to Exhibit A in support of his argument that he

exhausted the grievance concerning Defendant Golson. However, Exhibit A is a

mere acknowledgement of Plaintiff’s concerns and signed by Defendant
                                          ~4~
Stephenson. At no point does it make mention of Defendant Golson. Therefore,

Magistrate Judge Majzoub correctly concluded that Plaintiff’s failure to prove he

fully exhausted his April 29, 2015 grievance concerning Defendant Golson serves

as an alternate basis for Golson’s dismissal. Plaintiff’s Objection No. 2 is

overruled.


         C. Objection No. 3


   Plaintiff third objection does not challenge any of the recommendations made

by Magistrate Judge Majzoub in her Report and Recommendation. Rather,

Plaintiff’s third objection relates to his Motion to Strike Medical Records [ECF.

No. 21] and his Motion for Sanctions [ECF. No. 27]. It appears that Plaintiff had

yet to receive Magistrate Judge Majzoub’s decision on his Motion to Strike and

Motion for Sanctions when he submitted his objections to the Report and

Recommendation. A review of the docket reveals that Plaintiff has now received

Magistrate Judge Majzoub’s Order denying his Motion to Strike and Motion for

Sanctions because Plaintiff filed an Appeal of this Order on May 8, 2019. Because

Plaintiff’s third objection does not challenge any of the Report and

Recommendation’s factual or legal conclusions, it is overruled. The Court will

address Plaintiff’s Appeal of Magistrate Judge Majzoub’s Order denying his

Motion to Strike and Motion for Sanctions in a separate Order.


                                      ~5~
      D. Objection No. 4


   Plaintiff’s fourth objection suffers from the same issue as his third objection.

Specifically, Plaintiff’s last objection relates to his Motion to Strike and his

assertion that the Magistrate Judge should have stricken the medical records

that the Defendants attached to their Motion for Summary Judgment. Because

this objection does not challenge Magistrate Judge Majzoub’s factual or legal

conclusions in her Report and Recommendation, it will likewise be denied. The

Court notes that Magistrate Judge Majzoub did not rely on the medical records

in resolving the Defendants’ Motion for Summary Judgment.


IV.   Conclusion


   Accordingly, Plaintiff’s objections [#35] are OVERRULED. The Court

ACCEPTS AND ADOPTS Magistrate Judge Mona K. Majzoub’s Report and

Recommendation [#33] as this Court’s findings of fact and conclusions of law.

Defendants’ Motion for Summary Judgment [#17] is GRANTED IN PART and

DENIED IN PART.


   Defendant Golson is DISMISSED.


   Plaintiff’s official capacity claims against the Defendants are also

DISMISSED.



                                     ~6~
      Plaintiff’s claims for injunctive relief are DISMISSED.


      Plaintiff may amend his complaint to add individual capacity claims against

  Defendants Knickerbocker, Haas, and White no later than July 19, 2019.

      SO ORDERED.


Dated:                                            /s/ Gershwin A. Drain
                                                  GERSHWIN A. DRAIN
                                                  United States District Judge

                         CERTIFICATE OF SERVICE

 Copies of this Order were served upon attorneys of record and on Edward Burley,
#502426, Oaks Correctional Facility, 1500 Caberfae Hwy., Manistee, MI 49660 on
                 June 26, 2019, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                      ~7~
